                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


Christian Pressley,

                       Plaintiff,

       v.                                                    Case No. 21CV00148

Jason Walker, and
City of South Milwaukee,

                       Defendants.


               CITY OF SOUTH MILWAUKEE AND JASON WALKER’S
              ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                        INTENTIONAL TORT COMPLAINT


       Now comes the Defendants, Jason Walker and City of South Milwaukee, by their attorneys,

Gunta Law Offices, S.C., and submit the following Answer and Affirmative Defenses to the

Plaintiff’s Intentional Tort Complaint.

                                      I. INTRODUCTION

       The Introduction is a statement of Plaintiff’s legal positions and legal conclusions, and

therefore, requires no response to said alleged legal conclusions. Further answering this Paragraph,

deny any material allegations contained therein regarding the Defendant, City of South Milwaukee.

                                      II. JURISDICTION

       1. Paragraph 1 is a statement of Plaintiff’s legal positions and legal conclusions, and

therefore, requires no response to said alleged legal conclusions. Further answering this Paragraph,

deny any material allegations contained therein regarding the Defendants.



                                                 1


            Case 2:21-cv-00148-PP Filed 02/08/21 Page 1 of 7 Document 4
       2. Paragraph 2 is a statement of Plaintiff’s legal positions and legal conclusions, and

therefore, requires no response to said alleged legal conclusions. Further answering this Paragraph,

deny any material allegations contained therein regarding the Defendants.

                                          III. PARTIES

       3. Upon information and belief, admit.

       4. Admit the City of South Milwaukee is a municipal corporation organized and existing

under the laws of the State of Wisconsin, with its principal place of business located at 2424 15th

Ave, South Milwaukee, WI 53172.

       5. Admit.

       6. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 6, and therefore deny the same.

                                            IV. FACTS

       7. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 7, and therefore deny the same.

       8. Admit.

       9. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 9, and therefore deny the same.

       10. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 10, and therefore deny the same.

       11. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 11, and therefore deny the same.

       12. Deny.


                                                 2


           Case 2:21-cv-00148-PP Filed 02/08/21 Page 2 of 7 Document 4
       13. Deny.

       14. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 14, and therefore deny the same.

       15. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 15, and therefore deny the same.

       16. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 16, and therefore deny the same.

       17. Admit that the South Milwaukee Police Department reviewed bar surveillance which

demonstrated interactions between Plaintiff and Polak from the night of the incident wherein the two

appeared to be acting affectionately towards each other.

       18. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 18, and therefore deny the same.

       19. Admit that the South Milwaukee Police Department reviewed bar surveillance which

demonstrated Plaintiff and Polak at several locations through the night of the incident. As further

answer, lack knowledge and information sufficient to form a belief as to the truth or falsity to the

remainder of Paragraph 19, and therefore deny the same.

       20. Deny.

       21. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 21, and therefore deny the same.

       22. Deny.

       23. Deny.

       24. Deny.


                                                 3


           Case 2:21-cv-00148-PP Filed 02/08/21 Page 3 of 7 Document 4
       25. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 25, and therefore deny the same.

       26. Admit.

       27. Deny.

       28. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 28, and therefore deny the same.

       29. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

Paragraph 29, and therefore deny the same.

       30. Deny.

       31. No response needed.

       32. No response needed.

                                   V. CLAIMS FOR RELIEF

       a. Deny the Plaintiff is entitled to relief sought.

       b. Deny the Plaintiff is entitled to relief sought.

       c. Deny the Plaintiff is entitled to relief sought.

       d. Deny the Plaintiff is entitled to relief sought.

       e. Deny the Plaintiff is entitled to relief sought.

       f. Deny the Plaintiff is entitled to relief sought.

       g. Deny the Plaintiff is entitled to relief sought.

       h. Deny the Plaintiff is entitled to relief sought.

       i. Deny the Plaintiff is entitled to relief sought.

       j. Deny the Plaintiff is entitled to relief sought.


                                                  4


           Case 2:21-cv-00148-PP Filed 02/08/21 Page 4 of 7 Document 4
k. Deny the Plaintiff is entitled to relief sought.

l. Deny the Plaintiff is entitled to relief sought.

m. Deny the Plaintiff is entitled to relief sought.

n. Deny the Plaintiff is entitled to relief sought.

o. Deny the Plaintiff is entitled to relief sought.

p. Deny the Plaintiff is entitled to relief sought.

q. Deny the Plaintiff is entitled to relief sought.

w. Deny the Plaintiff is entitled to relief sought.

x. Deny the Plaintiff is entitled to relief sought.

y. Deny the Plaintiff is entitled to relief sought.

z. Deny the Plaintiff is entitled to relief sought.

aa. Deny the Plaintiff is entitled to relief sought.

                            VI. RELIEF REQUESTED

a. Deny the Plaintiff is entitled to relief sought.

        i. Deny the Plaintiff is entitled to relief sought.

        ii. Deny the Plaintiff is entitled to relief sought.

        iii. Deny the Plaintiff is entitled to relief sought.

b. Deny the Plaintiff is entitled to relief sought.

        i. Deny the Plaintiff is entitled to relief sought.

        ii. Deny the Plaintiff is entitled to relief sought.

        iii. Deny the Plaintiff is entitled to relief sought.

        iv. Deny the Plaintiff is entitled to relief sought.


                                            5


    Case 2:21-cv-00148-PP Filed 02/08/21 Page 5 of 7 Document 4
               v. Deny the Plaintiff is entitled to relief sought.

               vi. Deny the Plaintiff is entitled to relief sought.

               vii. Deny the Plaintiff is entitled to relief sought.

               viii. Deny the Plaintiff is entitled to relief sought.

               ix. Deny the Plaintiff is entitled to relief sought.

               x. Deny the Plaintiff is entitled to relief sought.

               xi. Deny the Plaintiff is entitled to relief sought.

       c. Deny the Plaintiff is entitled to relief sought.

       d. Deny the Plaintiff is entitled to relief sought.

                                  AFFIRMATIVE DEFENSES

       1. The complaint fails to state a claim upon which relief can be granted.

       2. Any injuries or damages suffered by the Plaintiff were caused by his own conduct and

negligence or the conduct of others.

       3. Defendants had no reason to believe that its conduct violated the constitutional rights of

the Plaintiff and are entitled to the defense of qualified immunity.

       4. Plaintiff’s state law claims are subject to the procedural prerequisites for bringing or

maintaining a cause of action under § 893.80(1)(a) and (1)(b), Wis. Stats., and the exclusions,

immunities and limitations on liability set forth in § 893.80 (3) and (4), Wis. Stats.

       5. The Plaintiff may have failed to mitigate his damages.

       6. The Plaintiff has initiated this action in bad faith.

       7. Defendants’ conduct was privileged.

       8. These Defendants are entitled to qualified immunity.


                                                   6


           Case 2:21-cv-00148-PP Filed 02/08/21 Page 6 of 7 Document 4
       9. These Defendants are entitled to discretionary act immunity.

       WHEREFORE, Defendants request judgment as follows:

       1. Dismissing the Complaint of the Plaintiff on its merits, together with costs and

disbursements as well as attorneys fees in favor of Defendants.

       2. For such other further relief as the Court may deem just and equitable and to which the

Defendants are entitled.

       Dated at Milwaukee, Wisconsin this 8th day of February, 2021.

                                                    GUNTA LAW OFFICES, S.C.
                                                    Attorneys for City of South Milwaukee and
                                                    Jason Walker


                                                     /s/ Jasmyne M. Baynard
                                                    Gregg J. Gunta, WI Bar No. 1004322
                                                    Ann C. Wirth, WI Bar No. 1002469
                                                    Jasmyne M. Baynard, WI Bar No. 1099898
                                                    9898 W. Bluemound Road, Suite 2
                                                    Wauwatosa, Wisconsin 53226
                                                    Telephone:    (414) 291-7979
                                                    Facsimile:    (414) 291-7960
                                                    Emails:       gjg@guntalaw.com
                                                                  acw@guntalaw.com
                                                                  jmb@guntalaw.com




                                                7


           Case 2:21-cv-00148-PP Filed 02/08/21 Page 7 of 7 Document 4
